Appeals from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered December 27, 2005 in a personal injury action. The order, among other things, denied the motion of defendants for summary judgment dismissing the complaint of plaintiff Michelle Speziale.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on July 6, 2006,
It is hereby ordered that said appeals be and the same hereby are unanimously dismissed without costs upon stipulation. Present—Hurlbutt, A.RJ, Kehoe, Smith and Green, JJ.